People v Kelly (2014 NY Slip Op 06603)
People v Kelly
2014 NY Slip Op 06603
Decided on October 1, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 1, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
THOMAS A. DICKERSON
SHERI S. ROMAN
SANDRA L. SGROI, JJ.


2013-06538
 (Ind. No. 231/12)

[*1]The People of the State of New York, respondent, 
vThomas B. Kelly, appellant.
Del Atwell, East Hampton, N.Y., for appellant.
Adam B. Levy, District Attorney, Carmel, N.Y. (David M. Bishop of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Putnam County (Rooney, J.), rendered June 12, 2013, convicting him of grand larceny in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, his plea of guilty was knowingly, voluntarily, and intelligently entered into (see People v Fiumefreddo, 82 NY2d 536, 543; People v Lopez, 71 NY2d 662, 666; People v Harris, 61 NY2d 9, 17). Although the defendant indicated that he had taken several prescription drugs on the morning of the plea proceeding, he denied that any of the drugs affected his ability to understand the proceedings, and his responses at the plea and sentencing proceedings were appropriate and did not indicate that he was incapacitated (see People v M'Lady, 59 AD3d 568).
The defendant was not deprived of the effective assistance of counsel, as defense counsel provided meaningful representation (see People v Benevento, 91 NY2d 708; People v Baldi, 54 NY2d 137).
The defendant's valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 255; People v Sanders, 112 AD3d 748).
DILLON, J.P., DICKERSON, ROMAN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court